Order, Supreme *341Court, New York County (Micki A. Scherer, J.), entered on or about April 7, 2006, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act, unanimously affirmed.
The court correctly denied defendant’s motion on the ground that he was less than three years from his parole eligibility date when he filed the motion, and we decline defendant’s invitation to revisit our holding to that effect in People v Bautista (26 AD3d 230 [2006], appeal dismissed 7 NY3d 838 [2006]). Since defendant was clearly ineligible, as a matter of law, for resentencing, there was no reason for the court to assign counsel or conduct a hearing. Concur—Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ.